Name: Decision No 2318/2003/EC of the European Parliament and of the Council of 5 December 2003 adopting a multiannual programme (2004 to 2006) for the effective integration of information and communication technologies (ICT) in education and training systems in Europe (eLearning Programme)
 Type: Decision
 Subject Matter: information and information processing;  European construction;  communications;  organisation of teaching
 Date Published: 2003-12-31

 Avis juridique important|32003D2318Decision No 2318/2003/EC of the European Parliament and of the Council of 5 December 2003 adopting a multiannual programme (2004 to 2006) for the effective integration of information and communication technologies (ICT) in education and training systems in Europe (eLearning Programme) Official Journal L 345 , 31/12/2003 P. 0009 - 0016Decision No 2318/2003/EC of the European Parliament and of the Councilof 5 December 2003adopting a multiannual programme (2004 to 2006) for the effective integration of information and communication technologies (ICT) in education and training systems in Europe (eLearning Programme)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 149(4) and Article 150(4) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Economic and Social Committee(1),Having regard to the opinion of the Committee for the Regions(2),Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),Whereas:(1) The objectives of the Socrates and Leonardo da Vinci education and training programmes established by Decision No 253/2000/EC(4) and Decision 1999/382/EC(5) respectively include the development of open and distance learning, and the use of information and communication technologies.(2) The conclusions of the European Council meeting held in Lisbon on 23 and 24 March 2000 (the Lisbon Council), emphasised the need for adaptation of European education and training systems to the needs of the knowledge economy, and declared the promotion of new basic skills, in particular in information technologies, as one of the three main components of this new approach.(3) The initiative "eLearning: designing tomorrow's education", launched in May 2000 by the Commission in response to the Lisbon Council was endorsed by the European Council at its meeting in Feira in June 2000. At its meeting in Stockholm in March 2001, the European Council noted the positive results of the initiative.(4) The "eLearning Action Plan" developed the four action lines of the eLearning initiative (infrastructures and equipment, training, European quality contents and services and cooperation at all levels) in 10 key actions, bringing together the various Community programmes and instruments, for increased coherence and synergy between them and for enhanced accessibility to users.(5) On 15 May 2001 the European Parliament adopted a Resolution(6) on both Commission Communications on the subject recognising that the eLearning initiative is helping to strengthen the idea of a "single European educational area", which complements the European research area and the European single market, and calling for it to be developed independently under a new specific programme, with a clear legal basis, avoiding duplication with existing programmes and providing more visibility and added value to Community action.(6) The Council Resolution of 13 July 2001 on eLearning(7) endorses this initiative, and calls upon the Commission to continue and to intensify its actions in this field.(7) The Commission adopted, on 21 November 2001, the Communication "Making a European area of lifelong learning a reality", indicating the potential of e-learning for making available and managing new educational opportunities to this end.(8) The conclusions of the European Council meeting held in Barcelona in March 2002 called for a Europewide school-twinning action and were followed by the Commission Report on school twinnings via Internet, presented to the European Council at its meeting in Seville, as well as an Internet and computer user's certificate for secondary school pupils.(9) There is a need to address the problem of social exclusion resulting from the inability of some individuals to take full advantage of the benefits offered by information and communication technologies (ICT) and the Internet in the knowledge society, the so-called "digital divide", which often affects young people, the disabled and elderly, and social categories who are already victims of other forms of exclusion.(10) Close attention needs to be paid to the education and in-service training of teachers so that they are able to use the Internet and ICT in the classroom in a critical and educationally responsible manner.(11) Close attention should be paid to gender differences in the use of e-learning and the promotion of equal opportunities in this field.(12) E-learning has the potential to help the Union respond to the challenges of the knowledge society, to improve the quality of learning, to facilitate access to learning resources, to address special needs, and to bring about more effective and efficient learning and training at the workplace, in particular in small and medium-sized enterprises.(13) The need for a European dimension in higher education was identified in the Bologna Declaration, signed by 29 European Ministers for Education on 19 June 1999, together with the importance of developing an e-learning dimension in this context.(14) The European Union should pay close attention to the effective promotion of virtual higher education campuses to complement activities in mobility programmes within the European Union and with third countries.(15) There is a need to reinforce and complement existing instruments and to consider the role of eLearning also in the context of the preparation of the new generation of instruments in the field of education and training.(16) In order to reinforce the added value of Community action it is necessary to ensure coherence and complementarity between the actions implemented in the framework of this Decision and other relevant Community policies, instruments and actions, in particular the Information Society Technologies thematic priority of the sixth framework programme for research established by Decision No 1513/2002/EC(8).(17) The candidate countries for accession to the European Union and EEA-EFTA States should be able to participate in the eLearning programme. Experts and educational institutions from other third countries should be able to participate in the exchange of experience in the framework of existing cooperation with these third countries.(18) The eLearning programme should be regularly monitored and evaluated in cooperation between the Commission and the Member States in order to allow for readjustments, particularly in the priorities for implementing the measures. The evaluation should include an external evaluation to be conducted by independent, impartial bodies.(19) Since the objective of the proposed action, namely the promotion of European cooperation to improve the quality and accessibility of education and training by an effective use of e-learning, cannot be sufficiently achieved by the Member States and can therefore by reason of the transnational dimension of the actions and measures necessary be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Decision does not go beyond what is necessary in order to achieve that objective.(20) This Decision lays down for the entire duration of the eLearning programme a financial framework constituting the prime reference, within the meaning of point 33 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure(9), for the budgetary authority during the annual budgetary procedure.(21) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(10),HAVE DECIDED AS FOLLOWS:Article 1Establishment of the programme1. This Decision establishes the eLearning Programme, a multiannual programme for the improvement of the quality and accessibility of European education and training systems through the effective use of information and communication technologies (ICT), hereinafter referred to as "the programme".2. The programme shall be implemented over a period starting on 1 January 2004 and ending on 31 December 2006.Article 2Objectives of the programme1. The overall objective of the programme is to support and develop further the effective use of ICT in European education and training systems, as a contribution to a quality education and an essential element of their adaptation to the needs of the knowledge society in a lifelong learning context.2. The specific objectives of the programme are:(a) to identify the actors concerned and inform them of ways and means of using e-learning for promoting digital literacy and thereby contribute to strengthening social cohesion and personal development and fostering intercultural dialogue;(b) to exploit the potential of e-learning for enhancing the European dimension in education;(c) to provide mechanisms for supporting development of European quality products and services, and for exchange and transfer of good practice;(d) to exploit the potential of e-learning in the context of innovation in teaching methods with a view to improving the quality of the learning process and fostering the autonomy of learners.Article 3Areas of intervention of the programme1. The objectives of the programme shall be pursued in the following areas of intervention, in accordance with the action lines described in the Annex:(a) promoting digital literacy:actions in this area will address the contribution of ICT in school and more broadly in a lifelong learning context, in particular for those who, owing to their geographical location, social situation or special needs, do not have easy access to those technologies. The objective is to identify good examples and build synergies between the many national and European activities, which address these target groups;(b) European virtual campuses:actions in this area will pursue a better integration of the virtual dimension in higher education. The objective is to encourage the development of new organisational models for providing higher education in Europe (virtual campuses) and for European exchange and sharing schemes (virtual mobility), building on existing European cooperation frameworks (Erasmus programme, Bologna process), and providing an "e-learning dimension" to their operational tools (European credit transfer system (ECTS), European Masters, quality assurance, mobility);(c) e-twinning of schools in Europe and promotion of teachers' training:actions in this area will support and further develop networking in schools, to make it possible for all schools in Europe to build pedagogical partnerships with schools elsewhere in Europe, to promote innovative cooperation methods and transfer quality educational approaches and reinforce language learning and intercultural dialogue; actions in this area will also address the updating of teachers' and trainers' professional skills in the pedagogical and collaborative use of ICT through an exchange and dissemination of good practices and the setting up of transnational and multidisciplinary cooperation projects;(d) transversal actions:actions in this area will address the promotion of e-learning in Europe, building on the monitoring of the eLearning Action Plan. The objectives are the dissemination, promotion and transfer of good and innovative practices and results from the projects and programmes and to reinforce cooperation between the various actors involved, in particular by fostering public-private partnerships.2. These actions shall be implemented in accordance with the procedures set out in the Annex, and through the following approaches, which may be combined where appropriate:(a) support for pilot projects, with potential for strategic impact in education and training practice, and clear prospects for long-term sustainability;(b) support for the development of methods, tools and practice and for the analysis of trends in the design and use of "e-learning" models for education and training;(c) support for innovative actions by European networks and partnerships designed to foster innovation and quality in the design and use of products and services, based on the relevant use of ICT for education and training;(d) support for European networks and partnerships that promote and strengthen the pedagogical and educational use of Internet and ICT and for the exchange of good practice. These activities are designed to ensure that teachers and pupils are not only technically proficient at using Internet and ICT but are also proficient in a pedagogical, critical and responsible sense;(e) support for European cooperation, transfer of e-learning products, and dissemination and exchange of good practice;(f) technical and administrative assistance.Article 4Implementation of the programme and cooperation with the Member States1. The Commission shall:(a) ensure the implementation of the Community actions covered by the programme in conformity with the Annex;(b) ensure synergies with other Community programmes and actions in the field of education, research, social policy and regional development;(c) foster and facilitate cooperation with international organisations developing activities in the field of e-learning.2. The Member States shall identify appropriate correspondents who shall cooperate closely with the Commission as regards relevant information about e-learning use and practice.Article 5Implementing measures1. The following measures necessary for the implementation of this Decision shall be adopted in accordance with the management procedure referred to in Article 6(2):(a) the annual plan of work, including priorities, and the selection criteria and procedures and results;(b) the annual budget and the breakdown of funds among the different actions of the programme, in accordance with Articles 9 and 10;(c) the measures for monitoring and evaluating the programme and for the dissemination and transfer of results.2. All other measures necessary for the implementation of this Decision shall be adopted in accordance with the advisory procedure referred to in Article 6(3).Article 6Committee1. The Commission shall be assisted by a committee.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at two months.3. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.4. The Committee shall adopt its rules of procedure.Article 7Consistency and complementarity1. The Commission shall, in cooperation with the Member States, ensure overall consistency and complementarity of the programme with other relevant Community policies, instruments and actions, in particular with the Socrates, Leonardo da Vinci education and training programmes and the Youth programme.2. The Commission shall ensure efficient linkage and, where appropriate, coordinated actions, between this programme and the programmes and actions in the area of new technologies for education and training, in particular with the relevant actions for research, technological development and demonstration activities under the sixth framework programme.Article 8Funding1. The financial framework for the implementation of the programme for the period specified in Article 1 is hereby set at EUR 44 million.2. Annual appropriations shall be authorised by the budgetary authority within the limit of the financial perspective.Article 9Budget distributionBudgetary distribution between the actions shall be as follows:(a) e-learning for promoting digital literacy: around 10 % of total budget;(b) European virtual campuses: around 30 % of total budget;(c) e-twinning of schools in Europe and promotion of teacher training: around 45 % of total budget;(d) transversal actions and monitoring of eLearning action plan: maximum 7,5 % of total budget;(e) technical and administrative assistance: maximum 7,5 % of total budget.Article 10Participation of candidate countries for accession to the European Union and EEA-EFTA StatesThe conditions and detailed rules for the participation of candidate countries for accession to the European Union and EEA-EFTA States in the programme shall be established in accordance with the relevant provisions of the instruments governing the relations between the Community and these countries.Article 11Cooperation with third countriesOn the initiative of the Commission, experts from third countries other than those referred to in Article 10 may be invited to participate in conferences and meetings with the exception of meetings of the Committee referred to in Article 6.The funds allocated for the reimbursement of travel and subsistence expenses, under the applicable Commission regulations, shall not exceed 0,5 % of the programme's total budget.Article 12Monitoring and evaluation1. The Commission shall regularly monitor the programme in cooperation with the Member States. This monitoring shall include the report referred to in paragraph 2 and specific activities.2. The Commission shall ensure external evaluation of the programme at the moment of its completion. This evaluation is intended to assess the relevance, effectiveness and impact of the different actions, and it shall also consider the overall impact of the programme. Special attention shall be paid to social cohesion issues and to equal opportunities issues.This evaluation shall also examine the complementarity between action under the programme and that pursued under other relevant Community policies, instruments and actions.The Commission shall submit to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions an ex post evaluation report by the end of 2007.Article 13Entry into forceThis Decision shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.Done at Brussels, 5 December 2003.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentP. Lunardi(1) OJ C 133, 6.6.2003, p. 33.(2) OJ C 244, 10.10.2003, p. 42.(3) Opinion of the European Parliament of 8 April 2003 (not yet published in the Official Journal), Council Common Position of 16 June 2003 (OJ C 233 E, 30.9.2003, p. 24) and Position of the European Parliament of 21 October 2003 (not yet published in the Official Journal).(4) Decision No 253/2000/EC of the European Parliament and of the Council of 24 January 2000 establishing the second phase of the Community action programme in the field of education "Socrates" (OJ L 28, 3.2.2000, p. 1). Decision as amended by Decision No 451/2003/EC (OJ L 69, 13.3.2003, p. 6).(5) Council Decision 1999/382/EC of 26 April 1999 establishing the second phase of the Community vocational training action programme "Leonardo da Vinci" (OJ L 146, 11.6.1999, p. 33).(6) OJ C 34 E, 7.2.2002, p. 153.(7) OJ C 204, 20.7.2001, p. 3.(8) Decision No 1513/2002/EC of the European Parliament and of the Council of 27 June 2002 concerning the sixth framework programme of the European Community for research, technological development and demonstration activities, contribution to the creation of the European Research Area and to innovation (2002 to 2006), (OJ L 232, 29.8.2002, p. 1).(9) OJ C 172, 18.6.1999, p. 1. Agreement as amended by Decision 2003/429/EC of the European Parliament and of the Council (OJ L 147, 14.6.2003, p. 25).(10) OJ L 184, 17.7.1999, p. 23.ANNEX1. ACTION LINESThe action lines are a means to implement the general objective of the programme: to foster the development and appropriate use of e-learning in Europe, and to accompany Member States' efforts in this field. They are structured according to the four areas of intervention of the programme.Action line 1: "Promoting digital literacy"Action in this field must cover both conceptual and practical issues, from the understanding of digital literacy to identification of remedial actions for specific target groups. Digital literacy is one of the essential skills and competences needed to take an active part in the knowledge society and the new media culture. Digital literacy also relates to media literacy and social competence, as they have in common objectives such as active citizenship and the responsible use of ICTs.(a) Identification and dissemination of good practice in the promotion of digital literacy. Particular attention will be paid to improving access to learning resources for those who have no easy access to ICT, to addressing different cognitive and didactic approaches, and different learning styles, to addressing special needs, for example, those of immigrants, hospitalised children or disabled users; and to exploring the use of engaging and motivating approaches.(b) Awareness actions via European networks in this field. The programme will support actions carried out by European networks, associations, public authorities, public-private partnerships, etc.; supporting contacts and exchange of good practice between them.Action line 2: "European virtual Campuses"This action line aims at providing an "e-learning dimension" to European initiatives in the field of higher education, contributing to the creation of a European area of higher education.(a) Development of existing instruments in particular those concerning virtual mobility as a complement and reinforcement for physical mobility (virtual Erasmus); recognition and validation schemes (based on ECTS); information and guidance services, and any other synergies between virtual and traditional models. These projects should be based on institutional agreements, whenever possible extending or complementing existing cooperation agreements in the context of the Community mobility programmes.(b) Transnational virtual campuses. The programme will support strategic projects to be proposed by higher educational establishments from at least three Member States. Cooperation models for e-learning should be developed regarding: design of joint curricula development by several universities, including agreements for the evaluation, validation and recognition of acquired competences, subject to national procedures; large-scale experiments of virtual mobility in addition to physical mobility; and development of innovative dual mode curricula, based on both traditional and on-line learning methods.(c) European e-learning models for higher education. These projects should develop new models for cooperation between European higher education institutions, in particular addressing the provision of continuous training and professional development, and in the development of learning support services as well as for training teachers, trainers and other educational personnel in the pedagogical use of e-learning; examining quality assurance methods; the development of a better understanding of organisational change and possible risks associated with implementing e-learning in higher education; and the development of European models for public-private partnerships in the field of e-learning in higher education, as well as developing the opportunities opened by new partnerships and funding models.Action line 3: "E-twinning for primary and secondary schools in Europe and promotion of teachers' training"This action line should facilitate school twinnings via the Internet, and promote teachers' training, while stimulating European schools to build pedagogical partnerships with schools elsewhere in Europe, fostering language learning and intercultural dialogue. The action will address primary and secondary schools.(a) Identification and analysis of existing initiatives. This action should analyse existing practices. It will identify good demonstration projects on the contribution of educational multimedia and of communication networks for supporting school twinning, especially in the area of multilingual and multicultural projects. It will provide case studies, evaluation materials and methods with a view to helping teachers to exploit the potential of ICT for innovative cooperation methods, such as, for example, virtual classrooms, joint curricula developments for the in-service training of teachers, multidisciplinary approaches or the use of common teaching tools and resources.(b) E-twinning support network. This network would be formed by teachers or educators with experience in the area of European cooperation. It will provide pedagogical support and guidance; tools and services for partner search; methods for exchange of experience as well as an Internet hub, based on existing websites, for the twinning action.(c) Support for cooperation networks in the field of in-service training of teachers and of other educational personnel. These networks will be based on institutions responsible for the pedagogical use of information and communication technologies. These networks will focus on priority areas of cooperation as outlined in the context of the Report on the concrete and future objectives of the education and training systems. Particular attention will be given to setting up favourable conditions for exploiting the potential of ICT for innovative cooperation methods, for the exchange of educational resources and approaches, and for the joint development of training materials.(d) Promotion and communication actions. Success of the initiative depends on a dynamic communication action, anchored in the website, and including, inter alia, design of an attractive visual image, publications, press releases, preparation of fact-sheets on schools projects, launching and closing events, competitions and awards.Action line 4: Transversal actions and monitoring of the eLearning Action PlanIn addition, funding will be given to transversal actions, such as:(a) support for active monitoring of the eLearning Action Plan. This action would provide increased coherence and visibility to EU actions on e-learning, via the dissemination of relevant material, such as reports and studies, the clustering of projects addressing similar objectives or using similar methodologies; and support for exchange of experience, networking and any other possible synergies within the Action Plan activities;(b) maintenance of an eLearning portal, providing an easy, one-stop access to European activities in the fields of e-learning and to existing information sources, directories, databases, or knowledge repositories; and facilitating user-friendly access to EU programmes, projects, studies, reports and working groups;(c) awareness and information actions via European networks. This action would support European networks in the field of e-learning, and relevant activities such as focused conferences, seminars, or workshops on key e-learning themes such as quality assurance; and foster European debate and exchange of good practice in this field;(d) design and development of monitoring, analysis and forecasting tools for e-learning in Europe, in cooperation with Eurostat and the European Investment Bank.This programme may also contribute to cross-actions with international projects related to good and effective use of ICT for education and training, such as, for example, those under way at the OECD or Unesco.Technical support actionsIn addition, the programme execution will be supported by actions aiming at the dissemination of results (e.g. publications, Internet referencing, showcasing projects and events), and transfer, if necessary, by strategic studies addressing emerging problems or opportunities, or any other key issues for e-learning evolution in Europe. The programme will also support continuing feedback by users and participants, and its final external evaluation.2. METHODS OF IMPLEMENTATION AND ARRANGEMENTS FOR BUDGET INTERVENTIONFunding will be granted following calls for tenders and calls for proposals.There will be 100 % financing for purchased services (such as case studies, or experts) and possibly for the contribution to a future Executive Agency, which is under consideration.Actions will be funded through:- subsidies covering a maximum of 80 % of the eligible costs with other sources in the public and/or private sector for cooperation projects such as, for example, innovative projects of a structuring nature (all action lines),- subsidies covering a maximum of 80 % of the eligible costs for eLearning partnerships led by higher education institutions, aiming at providing an "e-learning dimension" and new models for European higher education (action line 2),- 100 % financing of a support structure for school twinning, including an internet hub; a European network for pedagogical support, in cooperation with Member States; promotion and dissemination actions; and any other necessary support action such as, for example, review of existing twinning schemes or production of an ad hoc partner search tool. Subsidies between 50 and 80 % are provided for support the promotion and dissemination actions undertaken by Member States (action line 3),- subsidies between 50 and 80 % of the costs linked to information and communication actions, such as seminars, visits, joint reports, peer reviewing and similar dissemination and knowledge sharing actions (all action lines).The delivery mechanisms provided for in the proposal follow broadly the usual Community approach to grants and co-funding on the basis of a detailed financial request. There will also be parts that are fully financed by the Community, such as the support network and the central web site for the school twinning action. Funding will be granted following calls for proposals and tenders.The programme will be managed by the Commission, with possible assistance from a future Executive Agency, the creation of which is currently under study The appropriation is intended to cover expenditure for studies, meetings of experts, information, conferences and publications directly linked to the objective of the programme, plus any other expenditure on technical and administrative assistance not involving public authority tasks.